MEMORANDUM *
Kyle Gregory Nonneman appeals the district court’s sentence imposed on revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm the district court’s sentence.
In imposing a sentence, the district court does not have the power to order the Bureau of Prisons to provide Nonneman with a mental-health treatment program. See 18 U.S.C. §§ 3621, 4001, 4042; 28 C.F.R. § 0.96; Downey v. Crabtree, 100 F.3d 662, 670-71 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.